The record and briefs in this cause have been examined carefully. There are two assignments of error, reversal on the basis of either of which depends on the state of the evidence. The evidence contains many conflicts *Page 859 
which were reviewed and settled by both the special master and the chancellor. On the showing made we are unable to say that error was committed. At least three-fourths of the evidence had no bearing whatever on the issues raised. It is but fair to say that counsel who bring the case here were not responsible for this.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.